DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 20, 2020; both on March 27, 2021; both on November 19, 2021; September 9, 2022 are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on October 25, 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as
being drawn to a nonelected system, there being no allowable generic or linking claim. Election
was made without traverse in the reply filed on October 25, 2022.
Claim Objections
Claim 1 objected to because of the following informalities: “a processing unit operably coupled to the piezoelectric sensor” should read --a processing unit operably coupled to the piezoelectric sensor and the capacitive sensor-- since the claim further indicates that the processing unit determines blood pressure based on both signals. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US Patent Publication 2007/0203416), hereinafter Lowe, in view of Narasimhan et al (US Patent Publication 2018/0206746), hereinafter Narasimhan, and in view of Rabinovich et al. (US Patent Publication US 2018/0184920), hereinafter Rabinovich.
Regarding Claim 1, Lowe teaches a blood pressure measurement device (see abstract blood pressure cuff; Fig. 1); a cuff configured to extend around an arm of a user, the cuff comprising an inflatable bladder (¶[0040] blood pressure cuff surrounding patient’s arm, includes hollow bladder, ¶[0071] bladder is filled with air); a pump configured to inflate the inflatable bladder to occlude a blood vessel of the user (¶[0040] inlet tube for receiving fluid, which implies a pump or equivalent device, cuff designed for applying pressure to arm, ¶[0049] specifically the brachial artery; Figs. 1-2 24); a piezoelectric sensor coupled to the cuff (¶[0041] inside sensor, ¶[0022] the sensors are piezoelectric sensors; Figs. 1-2 20); and configured to: detect blood flow through the arm of the user and output a first signal corresponding to the blood flow (¶[0042] sensors correspond to strain and produce an electric signal which corresponds to the arterial pulse; Fig. 6); and a processing unit operably coupled to the piezoelectric sensor and configured to determine a blood pressure of the user using the first signal (¶[0077] interface between sensors and computer, Fig. 4; ¶[0081] blood pressure calculated, Fig. 7).
Lowe is silent regarding a capacitive sensor coupled to the inflatable bladder and configured to provide a second signal corresponding to a pressure applied to the arm of the user by the cuff.
Narasimhan teaches a blood pressure cuff with a bladder (see abstract, ¶[0030] bladder 106 on inner surface of cuff 102, Fig. 1A; ¶[0082] bladder may be inflated with air pump 854, Fig. 8); a piezoelectric sensor coupled to the cuff (¶[0047] microphone may be piezoelectric microphone); a capacitive sensor coupled to the inflatable bladder and configured to provide a second signal corresponding to a pressure applied to the arm of the user by the cuff (¶[0030] pressure sensor within the bladder to measure pressure within the bladder, ¶[0083] pressure sensor may be a MEMS-type pressure sensor). Narasimhan does not teach that the pressure sensor is specifically a capacitor type MEMS sensor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blood pressure cuff of Lowe with the MEMS-type pressure sensor of Narasimhan because it is merely a combination of prior art elements according to known methods to yield predictable results. In this case, one of ordinary skill in the art could have combined the elements by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results to one of ordinary skill in the art. The predictable results being that the cuff pressure measurement from the MEMS-type sensor of Narasimhan would be used in the calculation of blood pressure as provided by Lowe.
	Rabinovich teaches an array of pressure sensors for blood pressure measurement (see abstract, ¶[0053] pressure sensors can be used for sensing pressure of radial and/or ulnar arteries); a capacitive pressure sensor (¶[0085] MEMS capacitive pressure sensor).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the MEMS capacitive pressure sensors of Rabinovich as the MEMS sensors of the modified Lowe because it is merely the use of a known type of MEMS sensor with a reasonable expectation of success to obtain predictable results.
	Regarding Claim 2, Lowe in view of Narasimhan and Rabinovich teach the modified device of claim 1 as stated above. Lowe further teaches the inflatable bladder comprises: a first flexible layer configured to contact the arm of the user and a second flexible layer, a peripheral region of the second flexible layer coupled to a peripheral region of the first flexible layer to form an inflatable interior volume (¶[0016] hollow bladder with inside surface to apply pressure on a subject’s arm, and an outside surface, ¶[0040] hollow bladder 12, inside external surface 14, outside external surface 16; Fig. 1); and the piezoelectric sensor is coupled to the first flexible layer (¶[0041] inside sensor element 20 affixed to the inside external surface 14; Fig. 3).
	Regarding Claim 4, Lowe in view of Narasimhan and Rabinovich teach the modified device of claim 2 as stated above. Lowe further teaches the piezoelectric sensor is coupled to a surface of the first flexible layer that faces away from the second flexible layer (¶[0041] inside sensor element 20 affixed to the inside external surface 14; Fig. 3). Because the inside sensor is pressed against the arm, it must be affixed to the first layer such that it faces away from the second layer, as it is not inside the bladder itself.
 	Regarding Claim 6, Lowe in view of Narasimhan and Rabinovich teach the modified device of claim 1 as stated above. Lowe further teaches the piezoelectric sensor is a differential polyvinylidene fluoride (PVDF) sensor (¶[0022] PVDF piezoelectric sensors).
Regarding Claim 7, Lowe in view of Narasimhan and Rabinovich teach the modified device of claim 1 as stated above. Lowe further teaches the first signal comprises an oscillometric waveform (see the top portion of Fig. 6) and determining the blood pressure of the user comprises analyzing the oscillometric waveform to determine at least one of a systolic blood pressure, a diastolic blood pressure, or a mean arterial pressure (¶[0081] inside sensor signal is filtered and plotted against the cuff pressure to calculate blood pressure, which means both the systolic and diastolic pressures are calculated; Fig. 7).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Narasimhan and Rabinovich as applied to claim 1 above, and further in view Welch et al. (US Patent Publication 2013/0060147), hereinafter Welch.
Regarding Claim 3, Lowe in view of Narasimhan and Rabinovich teach the modified device of claim 2 as stated above. Lowe is silent regarding the piezoelectric sensor is positioned between the first flexible layer and the second flexible layer. 
Welch teaches a blood pressure cuff capable of compression with a noninflatable bladder (see abstract, ¶[0023] compressible material can be a bladder with gel; Fig. 4A); the piezoelectric sensor is positioned between the first flexible layer and the second flexible layer (¶[0048] pressure sensor can be a piezoelectric sensor, ¶[0055] pressure sensor 412 located inside the compressible material 406, ¶[0023] compressible material can be a bladder with gel; Fig. 4A). While the bladder in Welch is not inflated, the pressure sensor is still positioned between the inside and outside layer, which reads upon the present claim.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the positioning of the piezoelectric pressure sensor of the modified Lowe with the positioning of the piezoelectric pressure sensor of Welch because it is merely the simple substitution of one known element for another to obtain predictable results. In this case, the substitution would result in the placement of the piezoelectric sensor of the modified Lowe inside the bladder, while remaining in the same position relative to the arm and the artery (Welch ¶[0055] pressure sensor could also be located between the compressible material and the subject’s limb or between the compressible material and the sleeve), which would yield the predictable result of producing a signal corresponding to blood flow through the artery of the user.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Narasimhan and Rabinovich as applied to claim 1 above, and further in view Nakagawa et al. (US Patent Publication 2015/0105675), hereinafter Nakagawa.
Regarding Claim 5, Lowe in view of Narasimhan and Rabinovich teach the modified device of claim 1 as stated above. Lowe is silent regarding determine, using the second signal, that the blood pressure measurement device is in an on-arm state and cause the piezoelectric sensor to detect the blood flow through the arm of the user in response to determining that the blood pressure measurement device is in the on-arm state.
Nakagawa teaches a sphygmomanometer with a pulse wave sensor used to calculate blood pressure, and a cuff wearing detector (see abstract); determine, using the second signal, that the blood pressure measurement device is in an on-arm state and cause the piezoelectric sensor to detect the blood flow through the arm of the user in response to determining that the blood pressure measurement device is in the on-arm state (¶[0012] measuring the blood pressure when the cuff wearing detector detects the wearing of the cuff, ¶[0032] cuff wear sensor 17, Figs. 2A-2B). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cuff wearing detector logic of Nakagawa with the modified device of Lowe because the cuff wear sensor makes the measurement process easier for the user (see Nakagawa ¶[0085], ¶[0087] only performing the cuff measurement when the user is wearing the cuff). Furthermore, one of ordinary skill in the art would be able to implement the logic of Nakagawa utilizing the MEMS-type pressure sensor of the modified Lowe, as the increase in pressure of the cuff from the user wearing the cuff would be comparable to the increased stretch as measured in Nakagawa.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Narasimhan and Rabinovich as applied to claim 7 above, and further in view Riobo Aboy (US Patent Publication 2008/0234589), hereinafter Aboy.
	Regarding Claim 8, Lowe in view of Narasimhan and Rabinovich teach the modified device of claim 7 as stated above. Lowe is silent regarding the first signal further comprises a biological waveform; the processing unit is further configured to: filter the first signal to isolate the biological waveform; and analyze the biological waveform to determine at least one of a ballistocardiogram, a heart rate, a heart rate variability, or a pulse wave velocity.
Aboy teaches a blood pressure cuff measuring method generating oscillometric signals, applying filters to the signals, and calculating blood pressure and heart rate (see abstract, Fig. 1); the first signal further comprises a biological waveform; the processing unit is further configured to: filter the first signal to isolate the biological waveform; and analyze the biological waveform to determine at least one of a ballistocardiogram, a heart rate, a heart rate variability, or a pulse wave velocity (¶[0016] & [0031] oscillometric signal is filtered and spectrum analysis performed to determine the heart rate; Fig. 1 120). Here, the filtered signal is read upon by the biological signal of the present disclosure, and the spectrum analysis analyzes to determine the heart rate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the signal analysis and heart rate calculation of Aboy with the modified device of Lowe because it is merely applying a known technique to a known device ready for improvement to yield predictable results. In this case, Aboy teaches additional calculations to perform on the data generated by the modified Lowe (both teach oscillometric and cuff pressure signals) to calculate a biological parameter (heart rate).
Claim(s) 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Aboy. 
Regarding Claim 9, Lowe teaches a cuff comprising an inflatable bladder (¶[0040] blood pressure cuff surrounding patient’s arm, includes hollow bladder, ¶[0071] bladder is filled with air); a processing unit configured to: cause the inflatable bladder to inflate to an inflated state, the cuff configured to occlude an artery of a user when the inflatable bladder is in the inflated state (¶[0077] interface between sensors and computer, ¶[0041] inside sensor pressed against the arm when the bladder is inflated, ¶[0049] specifically the brachial artery; Fig. 7 the line is the cuff pressure which starts at the left at 180, first point indicative of systolic pressure (114), such that artery is occludes before that point); and cause the inflatable bladder to deflate during a deflation sequence (¶[0079] Fig. 6 inside sensor signal during deflation cycle; Fig. 7 the cuff pressure line is deflating in deflation sequence); and a differential polyvinylidene fluoride (PVDF) sensor coupled to the inflatable bladder and configured to output a signal during the deflation sequence, the signal corresponding to blood flow through the artery (¶[0022] PVDF piezoelectric sensors, ¶[0041] inside sensor 20, Figs. 1-2; ¶[0042] sensors correspond to strain and produce an electric signal which corresponds to the arterial pulse, Fig. 6); the processing unit is further configured to: filter the signal to isolate an oscillometric waveform; analyze the oscillometric waveform to determine at least one of a systolic blood pressure, a diastolic blood pressure, or a mean arterial pressure (¶[0077] interface between sensors and computer, ¶[0081] inside sensor signal is filtered and plotted against the cuff pressure to calculate blood pressure, which means both the systolic and diastolic pressures are calculated; Fig. 6 oscillometric waveform, Fig. 7). 
Lowe is silent regarding the processing unit is further configured to: filter the signal to isolate a biological waveform; and analyze the biological waveform to determine a biological parameter of the user.
Aboy teaches the processing unit is further configured to: filter the signal to isolate a biological waveform; and analyze the biological waveform to determine a biological parameter of the user (¶[0016] & [0031] oscillometric signal is filtered and spectrum analysis performed to determine the heart rate; Fig. 1 120). Here, the filtered signal is read upon by the biological signal and the heart rate is read upon by the biological parameter, of the present disclosure.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the signal analysis and heart rate calculation of Aboy with the device of Lowe because it is merely applying a known technique to a known device ready for improvement to yield predictable results. In this case, Aboy teaches additional calculations to perform on the data generated by Lowe (both teach oscillometric and cuff pressure signals) to calculate a biological parameter (heart rate).
Regarding Claim 13, Lowe in view of Aboy teach the modified device of claim 9 as stated above. Lowe is silent regarding the biological parameter comprises at least one of a ballistocardiogram, a heart rate, a heart rate variability, or a pulse wave velocity.
Aboy teaches the biological parameter comprises at least one of a ballistocardiogram, a heart rate, a heart rate variability, or a pulse wave velocity (¶[0016] & [0031] oscillometric signal is filtered and spectrum analysis performed to determine the heart rate; Fig. 1 120). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the signal analysis and heart rate calculation of Aboy with the modified device of Lowe because it is merely applying a known technique to a known device ready for improvement to yield predictable results. In this case, Aboy teaches additional calculations to perform on the data generated by Lowe (both teach oscillometric and cuff pressure signals) to calculate a biological parameter (heart rate).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Aboy as applied to claim 9 above, and further in view of Narasimhan and Rabinovich. 
Regarding Claim 10, Lowe in view of Aboy teach the modified device of claim 9 as stated above. Lowe is silent regarding a capacitive sensor configured to provide a second signal corresponding to a pressure applied to an arm of the user by the cuff; and analyzing the oscillometric waveform comprises correlating a maximum oscillation of the oscillometric waveform to the pressure applied to the arm of the user by the cuff to determine the mean arterial pressure.
Narasimhan teaches a piezoelectric sensor coupled to the cuff (¶[0047] microphone may be piezoelectric microphone); a capacitive sensor configured to provide a second signal corresponding to a pressure applied to an arm of the user by the cuff (¶[0030] pressure sensor within the bladder to measure pressure within the bladder, ¶[0083] pressure sensor may be a MEMS-type pressure sensor); and analyzing the oscillometric waveform comprises correlating a maximum oscillation of the oscillometric waveform to the pressure applied to the arm of the user by the cuff to determine the mean arterial pressure (¶[0023], [0025], and [0039] increase pressure in the bladder, then release, use maximum amplitude of oscillation as measure of mean arterial pressure; Fig. 11). Narasimhan does not teach that the pressure sensor is specifically a capacitor type MEMS sensor.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blood pressure cuff of Lowe with the MEMS-type pressure sensor of Narasimhan because it is merely a combination of prior art elements according to known methods to yield predictable results. In this case, one of ordinary skill in the art could have combined the elements by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results to one of ordinary skill in the art. The predictable result being that the cuff pressure measurement from the MEMS-type sensor of Narasimhan would be used in the calculation of blood pressure as provided by Lowe. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oscillatory analysis of Narasimhan with the modified device of Lowe because it is merely applying a known technique to a known device ready for improvement to yield predictable results. In this case, Narasimhan teaches additional calculations to perform on the data generated by Lowe (both teach oscillometric and cuff pressure signals) to calculate mean arterial pressure.
Rabinovich teaches an array of pressure sensors for blood pressure measurement (see abstract, ¶[0053] pressure sensors can be used for sensing pressure of radial and/or ulnar arteries); a capacitive pressure sensor (¶[0085] MEMS capacitive pressure sensor).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the MEMS capacitive pressure sensors of Rabinovich as the MEMS sensors of the modified Lowe because it is merely the use of a known type of MEMS sensor with a reasonable expectation of success to obtain predictable results.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Aboy, Narasimhan, and Rabinovich as applied to claim 10 above, and further in view of Nakagawa. 
Regarding Claim 11, Lowe in view of Aboy, Narasimhan, and Rabinovich teach the modified device of claim 10 as stated above. Lowe is silent regarding the processing unit is further configured to: determine whether the blood pressure measurement device is in an on- arm state using the second signal; and cause the inflatable bladder to inflate in response to determining that the blood pressure measurement device is in the on-arm state.
Nakagawa teaches the processing unit is further configured to: determine whether the blood pressure measurement device is in an on- arm state using the second signal; and cause the inflatable bladder to inflate in response to determining that the blood pressure measurement device is in the on-arm state (¶[0012] measuring the blood pressure when the cuff wearing detector detects the wearing of the cuff, ¶[0032] cuff wear sensor 17, Figs. 2A-2B). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cuff wearing detector logic of Nakagawa with the modified device of Lowe because the cuff wear sensor makes the measurement process easier for the user (see Nakagawa ¶[0085], ¶[0087] only performing the cuff measurement when the user is wearing the cuff). Furthermore, one of ordinary skill in the art would be able to implement the logic of Nakagawa utilizing the MEMS-type pressure sensor data produced in the modified Lowe, as the increase in pressure of the cuff from the user wearing the cuff would be comparable to the increased stretch as measured in Nakagawa.
Claim(s) 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Aboy as applied to claim 9 above, and further in view of Narasimhan.
Regarding Claim 12, Lowe in view of Aboy teach the modified device of claim 9 as stated above. Lowe does not specifically teach a pump configured to inflate the inflatable bladder; however it is implied (¶[0071] bladder is filled with air, ¶[0040] inlet tube for receiving fluid, which implies a pump or equivalent device).
Narasimhan teaches a pump configured to inflate the inflatable bladder (¶[0030] bladder 106 on inner surface of cuff 102, Fig. 1A; ¶[0082] bladder may be inflated with air pump 854, Fig. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the air pump of Narasimhan to inflate the bladder of Lowe because it is merely the use of a known inflation device with a reasonable expectation of success to obtain predictable results.
Regarding Claim 14, Lowe in view of Aboy teach the modified device of claim 9 as stated above. Lowe is silent regarding the signal further comprises a pressure waveform corresponding to a pressure applied to an arm of the user by the cuff; the processing unit is further configured to filter the signal to isolate the pressure waveform; and analyzing the oscillometric waveform comprises correlating a maximum oscillation of the oscillometric waveform to the pressure applied to the arm of the user by the cuff to determine the mean arterial pressure.
Narasimhan teaches the signal further comprises a pressure waveform corresponding to a pressure applied to an arm of the user by the cuff; the processing unit is further configured to filter the signal to isolate the pressure waveform (¶[0030] pressure sensor within the bladder to measure pressure within the bladder, ¶[0083] pressure sensor may be a MEMS-type pressure sensor); and analyzing the oscillometric waveform comprises correlating a maximum oscillation of the oscillometric waveform to the pressure applied to the arm of the user by the cuff to determine the mean arterial pressure (¶[0023], [0025], and [0039] increase pressure in the bladder, then release, use maximum amplitude of oscillation as measure of mean arterial pressure; Fig. 11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blood pressure cuff of Lowe with the MEMS-type pressure sensor of Narasimhan because it is merely a combination of prior art elements according to known methods to yield predictable results. In this case, one of ordinary skill in the art could have combined the elements by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results to one of ordinary skill in the art. The predictable result being that the cuff pressure measurement from the MEMS-type sensor of Narasimhan would be used in the calculation of blood pressure as provided by Lowe. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oscillatory analysis of Narasimhan with the modified device of Lowe because it is merely applying a known technique to a known device ready for improvement to yield predictable results. In this case, Narasimhan teaches additional calculations to perform on the data generated by Lowe (both teach oscillometric and cuff pressure signals) to calculate mean arterial pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A. MARMOR II can be reached on (571)272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/J.D.M./            Examiner, Art Unit 3791